         Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 1 of 16                     FILED
                                                                                   2020 Dec-16 PM 01:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 SHERRELL HALL, on behalf                   )
 of herself and other similarly             )
 situated persons,                          )
                                            )
         Plaintiffs,                        )
                                            )
   v.                                       )             2:20-cv-00012-LSC
                                            )
 DOLGENCORP, LLC,                           )
                                            )
         Defendant.                         )



                             MEMORANDUM OF OPINION

        Plaintiff Sherrell Hall (“Hall” or “Plaintiff”) brings this action on behalf of

herself and other similarly situated persons against her former employer, Defendant

Dolgencorp, LLC (“Dollar General” or “Defendant”). Hall asserts individual and

class claims against Dollar General for discrimination on the basis of pregnancy in

violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.,

and Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.

Before the Court is Dollar General’s Motion for Judgment on the Pleadings. (Doc.

29.) The motion is fully briefed and ripe for review. For the reasons stated below,



                                      Page 1 of 16
          Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 2 of 16




the motion is due to be terminated as moot in part, granted in part, and denied in

part.

    I.      BACKGROUND1

         Dollar General employs approximately 8,000 workers across sixteen

warehouses. Hall began working for Dollar General in August 2016 as a picker in a

warehouse. In January 2018, she became pregnant. Shortly thereafter, Hall provided

Dollar General with a note from her obstetrician stating that she could not lift

anything over twenty pounds because of her pregnancy. Dollar General provides

employees with a “light duty” accommodation if they suffer an on-the-job injury.

(Doc. 1 at ¶ 5.) As Hall did not suffer an on-the-job injury, Dollar General declined

to accommodate Hall’s lifting restriction, and instead placed her on unpaid leave for

the duration of her pregnancy.

         On February 15, 2018, Hall filed a charge with the Equal Employment

Opportunity Commission (“EEOC”) alleging that she was discriminated against

because of her pregnancy.




1      In evaluating a motion to dismiss, this Court “accept[s] the allegations in the complaint as
true and constru[es] them in the light most favorable to the plaintiff.” Lanfear v. Home Depot, Inc.,
679 F.3d 1267, 1275 (11th Cir. 2012) (quoting Ironworkers Loc. Union 68 v. AstraZeneca Pharm., LP,
634 F.3d 1352, 1359 (11th Cir. 2011)). The following facts are, therefore, taken from the allegations
contained in Plaintiff’s Complaint, and the Court makes no ruling on their veracity.
                                           Page 2 of 16
       Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 3 of 16




      Hall returned to work at Dollar General in November 2018, after the birth of

her child and while her EEOC charge was pending. After returning to work, Hall

states that she was subjected to “harassing comments.” (Id. at ¶ 37.)

      In February 2019, Hall became pregnant again. After notifying Dollar General,

Hall was placed on unpaid leave for the duration of her second pregnancy. Hall also

claims that Dollar General took retaliatory actions against her because of her

pregnancies and the filing of her EEOC charge, such as denying her request for her

vacation payout.

      In October 2019, while on unpaid leave, Hall received her right-to-sue letter

from the EEOC. After receiving this letter, Hall alleges she was constructively

discharged in November 2019.

      Hall filed a timely Complaint against Dollar General on January 3, 2020. (Doc.

1.) Dollar General filed a Motion for Judgment on the Pleadings on July 17, 2020.

(Doc. 29.) Hall filed a response in opposition to Dollar General’s motion. (Doc. 31.)

Dollar General filed a reply in support of its motion. (Doc. 33.) The parties filed a

Joint Stipulation of Dismissal of Hall’s claims brought pursuant to the ADA.

(Doc. 35.)




                                    Page 3 of 16
          Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 4 of 16




   II.      STANDARD OF REVIEW

         Rule 12(c) provides that “[a]fter the pleadings are closed—but early enough

not to delay trial—a party may move for judgment on the pleadings.” FED. R. CIV.

P. 12(c). “Judgment on the pleadings is appropriate where there are no material facts

in dispute and the moving party is entitled to judgment as a matter of law.” Perez v.

Wells Fargo, N.A., 774 F.3d 1329, 1335 (11th Cir. 2014) (quoting Cannon v. City of

West Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)). “In determining whether a

party is entitled to judgment on the pleadings, [the court] accept[s] as true all

material facts alleged in the non-moving party's pleading, and . . . view[s] those facts

in the light most favorable to the non-moving party.” Id. Courts adjudicate a motion

for judgment on the pleadings by the same standard applied to a motion to dismiss

for failure to state a claim. Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370

(11th Cir. 1998).

         In order to withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6),

a complaint “must plead enough facts to state a claim to relief that is plausible on its

face.” Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1347–48 (11th Cir. 2016) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks

omitted). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for


                                       Page 4 of 16
        Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 5 of 16




the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Stated another

way, the factual allegations in the complaint must be sufficient “to raise a right to

relief above the speculative level.” Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th

Cir. 2010) (quoting Rivell v. Priv. Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th

Cir. 2008)) (internal quotation marks omitted). A complaint that succeeds in

“identifying facts that are suggestive enough to render [the necessary elements of a

claim] plausible” will survive a motion to dismiss. Watts v. Fla. Int’l Univ., 495 F.3d

1289, 1296 (11th Cir. 2007) (quoting Twombly, 550 U.S. at 556) (internal quotation

marks omitted).

      In evaluating the sufficiency of a complaint, this Court first “identif[ies]

pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. This Court then “assume[s] the[]

veracity” of the complaint’s “well-pleaded factual allegations” and “determine[s]

whether they plausibly give rise to an entitlement to relief.” Id. Review of the

complaint is “a context-specific task that requires [this Court] to draw on its judicial

experience and common sense.” Id. If the pleading “contain[s] enough information

regarding the material elements of a cause of action to support recovery under some

‘viable legal theory,’” it satisfies the notice pleading standard. Am. Fed’n of Lab. &




                                     Page 5 of 16
           Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 6 of 16




Cong. of Indus. Orgs. v. City of Miami, 637 F.3d 1178, 1186 (11th Cir. 2011) (quoting

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683–84 (11th Cir. 2001)).

       “In general, if it considers materials outside of the complaint, a district court

must convert the motion to dismiss into a summary judgment motion.” SFM

Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010).

However, a “district court may consider an extrinsic document if it is (1) central to

the plaintiff’s claim, and (2) its authenticity is not challenged.” See id. (citing Day v.

Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005)). In her Complaint, Hall included her

EEOC charge and notice of right to sue letter. The EEOC charge is also referred to

in Defendant’s Motion for Judgment on the Pleadings. As the Court finds the EEOC

charge central to Hall’s claims and its authenticity is not in dispute, the Court will

take it into consideration in this Opinion.

    III.    DISCUSSION

       Hall brings three claims against Dollar General. 2 First, she brings a claim on

behalf of herself and other similarly situated persons alleging that Dollar General

engaged in intentional discrimination against herself and other pregnant women.

Second, she claims that Dollar General’s policy regarding lifting accommodations


2      The parties filed a Joint Stipulation of Dismissal of Hall’s ADA claims. (See doc. 35.)
Accordingly, Dollar General’s Motion for Judgment on the Pleadings is due to be terminated as
moot as to Counts I, II, and V.

                                        Page 6 of 16
        Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 7 of 16




has a disparate impact on herself and other pregnant women. Third, she claims that

Dollar General retaliated against her because she filed a charge with the EEOC.

Dollar General has moved for judgment on the pleadings, arguing that Hall failed to

exhaust administrative remedies and that she has failed to state a claim for disparate

impact. Dollar General has also moved to dismiss any claims resulting from Hall’s

second pregnancy, arguing that Hall failed to exhaust administrative remedies.

      Title VII makes it unlawful for an employer to discriminate against an

employee because of the employee’s sex. See 42 U.S.C § 2000e-2(a)(1). The

Pregnancy Discrimination Act amended Title VII, elaborating that “because of sex”

includes “because of . . . pregnancy, childbirth, or related medical conditions.” Id.

§ 2000e(k).

      A plaintiff may bring a Title VII action in district court against an employer

that discriminates against her based on sex but only after exhausting administrative

remedies. See Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir. 2001).

Typically, exhaustion requires a plaintiff to file a charge with the EEOC. See id. The

EEOC charge limits the scope of the plaintiff’s allegations. See Gregory v. Ga. Dep’t

of Hum. Res., 355 F.3d 1277, 1280 (11th Cir. 2004). However, “the scope of an EEOC

complaint should not be strictly interpreted.” Sanchez v. Standard Brands, Inc., 431




                                    Page 7 of 16
         Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 8 of 16




F.2d 455, 465 (5th Cir. 1970).3 Rather, a plaintiff’s district court complaint “is

limited by the scope of the EEOC investigation which can reasonably be expected to

grow out of the charge of discrimination.” Gregory, 355 F.3d at 1280 (quoting

Sanchez, 431 F.2d at 465). Thus, claims that “amplify, clarify, or more clearly focus”

the allegations in the EEOC charge are permissible, but those that make allegations

of new acts of discrimination are disallowed. See id. at 1279 (quoting Wu v. Thomas,

863 F.2d 1543, 1547 (11th Cir. 1989)).

           A.      Disparate Treatment—Count III

       Hall brings a claim against Dollar General alleging individual and class-wide

intentional discrimination against pregnant women. 4 Dollar General challenges this,

stating that Hall failed to exhaust administrative remedies because Hall did not allege

specifically any class claims in her EEOC charge.

       Dollar General relies on Davis v. Valley Hospital Services, 214 F. App’x 877

(11th Cir. 2006) (per curiam), to support its argument that Hall has not alleged a




3      The Eleventh Circuit has adopted as precedent decisions of the former Fifth Circuit
rendered prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)
(en banc).

4      Dollar General does not seek dismissal of Hall’s individual disparate treatment claim;
therefore, the Court will only address the class claim.

                                          Page 8 of 16
        Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 9 of 16




class claim in her EEOC charge. 5 In Davis, three employees filed separate EEOC

charges alleging that they were terminated because of their race, age, or both race

and age. Id. at 878. The plaintiffs’ charges discussed individual claims of intentional

discrimination without reference to any class-wide discrimination. Id. After the

EEOC issued right-to-sue letters, the plaintiffs filed their complaint, which included

claims of class-wide discrimination. Id. at 879. The court affirmed the district court’s

dismissal of the class claims, reasoning that the plaintiffs’ EEOC charges were

insufficient to provide “adequate notice that an investigation of class-wide

discrimination was relevant to [their] individual claims.” Id.

      In her charge, Hall alleges that she was intentionally discriminated against

because of her pregnancy. She does not mention any other employees who

experienced similar treatment, instead focusing on individual instances of alleged

disparate treatment. This is insufficient to provide notice that Hall was asserting

class claims. Cf. Grayson v. K. Mart Corp., 79 F.3d 1086, 1107 (11th Cir. 1996) (finding

that three EEOC charges referencing “at least fifteen . . . other store managers”;

“[o]ther older store managers”; and “[a]t least six other store managers” as




5      “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. R. 36-2.

                                      Page 9 of 16
       Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 10 of 16




sufficient to provide notice of class-wide discrimination). Accordingly, Dollar

General’s motion is due to be granted as to Hall’s class claim for disparate treatment.

          B.     Disparate Impact—Count IV

      Hall also brings a claim against Dollar General for individual and class-wide

discrimination, alleging that Dollar General’s light duty policy has a disparate impact

on Hall and other pregnant women. Dollar General argues that: (1) Hall failed to

exhaust administrative remedies; and (2) she did not allege any data in support of

her claim.

      Under Title VII, an employer may be liable for unlawful gender discrimination

under a theory of disparate treatment or disparate impact. EEOC v. Joe’s Stone Crab,

Inc., 220 F.3d 1263, 1273 (11th Cir. 2000). In contrast with disparate treatment

claims, for which a plaintiff must demonstrate the discrimination was intentional, a

plaintiff alleging a disparate impact claim need only show that a neutral employment

practice which is non-discriminatory on its face has a disproportionate impact on a

protected class. Id. at 1274.

      To establish a prima facie case of disparate impact, a plaintiff must (1)

“identify the specific employment practice that allegedly has a disproportionate

impact”; and (2) “establish causation by offering statistical evidence sufficient to

show that the practice in question has resulted in prohibited discrimination.”


                                    Page 10 of 16
       Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 11 of 16




Armstrong v. Flowers Hosp., Inc., 33 F.3d 1308, 1314 (11th Cir. 1994). However, “the

prima facie case . . . is an evidentiary standard, not a pleading requirement.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002); see also Surtain v Hamline

Terrace Found., 789 F.3d 1239, 1246 (11th Cir. 2015) (per curiam).

      Here, Hall alleges that Dollar General’s light duty policy has a

disproportionate impact on pregnant women, a protected class. In her charge, Hall

states that “accommodations were only given to employees with temporary

disabilities who are hurt on the job.” (Doc. 1-1.) Thus, Hall has alleged in her EEOC

charge that Dollar General has a facially neutral policy that may have a disparate

impact on pregnant women, satisfying her administrative exhaustion requirements.

      Dollar General also argues that Hall’s claim must fail because she does not

allege statistical data in her complaint. However, Hall is not required to prove a prima

facie case of discrimination at the pleading stage. Dollar General cites to a single

district court case and an unpublished case from the Eleventh Circuit to support its

position that Hall’s claim should fail for lack of data, neither of which are binding on

this Court. Dollar General cites to Pouyeh v. Bascom Palmer Eye Inst., 613 F. App’x

802 (11th Cir. 2015) (per curiam),6 for the proposition that a case should be

dismissed for failure to state a disparate impact claim when the plaintiff does “not


6     See supra n.5.
                                     Page 11 of 16
       Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 12 of 16




allege any facts in [her] complaint, such as statistics.” Id. at 811. However, Pouyeh is

factually distinguishable and the reasoning is not persuasive in this matter. In Pouyeh,

the plaintiff admitted that he did not allege any facts to support a disparate impact

claim because he was seeking redress for intentional discrimination under a theory

of disparate treatment. See id. n.3. On appeal, the court chose to interpret his

complaint as also failing to state a claim for disparate impact. Id. The court reasoned

that the plaintiff had not provided any factual support, such as statistics, for a

disparate impact claim. See id. at 811. However, the court misstated the proper

standard at the pleading stage, incorrectly applying the evidentiary requirement to

survive summary judgment to a motion to dismiss for failure to state a claim.

      Dollar General is correct in that Hall will need to provide some data in order

to ultimately prevail on a disparate impact claim. However, this early in the litigation

process, discovery has not been completed and any relevant data would be in the

possession of Dollar General, not Hall. It is unreasonable and contrary to pleading

standards to expect Hall to be able to allege statistical data in her complaint

concerning the impact of Dollar General’s policy on pregnant women. It is sufficient

that Hall alleged that a facially neutral policy has a disproportionate impact on a

protected class, which she has done. Accordingly, Hall has stated an individual

disparate impact claim, and Dollar General’s motion is due to be denied.


                                     Page 12 of 16
        Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 13 of 16




       As to Hall’s class-wide disparate impact claim, she has not alleged any facts in

her EEOC charge to support a class claim, or to suggest that an EEOC investigation

into class-wide discrimination may reasonably be expected to grow from her charge.7

Again, Hall’s EEOC charge refers to discrimination she was allegedly subjected to

without reference to any other individuals such that a class claim could be expected

to grow from her charge. Accordingly, Dollar General’s motion is due to be granted

as to Hall’s disparate impact class claim.

           C.      Retaliation—Count VI

       Hall also brings an individual claim alleging that she was retaliated against by

Dollar General because she filed an EEOC charge. Dollar General argues that Hall

failed to exhaust administrative remedies, and that her retaliation claim could not be

reasonably construed to grow out of her EEOC charge.

       While Hall did not file a charge with the EEOC for retaliation, her claim of

retaliation could be reasonably expected to grow out of her initial charge. Thus, she

did not need to exhaust administrative remedies for her retaliation claim. See Gupta

v. E. Tex. State Univ., 654 F.2d 411, 414 (5th Cir. Unit A Aug. 1981) (“[I]t is

unnecessary for a plaintiff to exhaust administrative remedies prior to [bringing] a


7       Hall submitted additional information about the EEOC’s investigation attached to her
response brief. (See doc. 31.) The Court did not consider these extrinsic documents in this opinion
as they are outside of the pleadings and the Court declines to convert Dollar General’s motion into
a motion for summary judgment.
                                         Page 13 of 16
       Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 14 of 16




retaliation claim growing out of an earlier charge . . . .”)8; see also Baker v. Buckeye

Cellulose Corp., 856 F.2d 167, 169 (11th Cir. 1988).

      Dollar General argues that the unpublished opinion Duble v. FedEx Ground

Package System, Inc., 572 F. App’x 889 (11th Cir. 2014) (per curiam), 9 should control,

which narrowed the exception to administrative exhaustion for retaliation claims. In

Duble, the court found that when a discrete act of discrimination occurs after filing

an EEOC charge but prior to filing a complaint, a plaintiff must either amend the

charge or file a new charge with the EEOC as a prerequisite to suit. Id. at 893.

Because the plaintiff in Duble did neither, the court found that the plaintiff failed to

exhaust administrative remedies. Id. However, Duble is factually distinguishable in

that the claim the plaintiff brought was not reasonably related to his EEOC charge.

Id. That is not the case here. As such, the Court does not find Duble to be persuasive,

and declines to extend its holding to include acts of discrimination that occur after

filing an EEOC charge but that could be reasonably expected to grow from that

charge. Accordingly, Dollar General’s motion is due to be denied as to Hall’s

retaliation claim.




8     See supra n.3.
9     See supra n.5.
                                     Page 14 of 16
       Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 15 of 16




          D.     Claims Related to Hall’s Second Pregnancy

      Dollar General argues that Hall failed to exhaust administrative remedies

relative to any claims relating to her second pregnancy as she did not amend her

EEOC charge or file a new charge of discrimination. Hall argues that her claims

resulting from her second pregnancy did not involve a discrete act of discrimination

and were thus encompassed by her initial EEOC charge.

      Claims that could reasonably be expected to grow out of an EEOC charge may

include “further incidents of discrimination carried out in precisely the same manner

alleged in the EEOC charge.” Buzzi v. Gomez, 62 F. Supp. 2d 1344, 1352 (S.D. Fla.

1999) (quoting Butts v. City of N.Y. Dep’t of Hous. Pres. & Dev., 990 F.2d 1397, 1402–

03 (2d Cir. 1993), superseded by statute on other grounds, Civil Rights Act of 1991, Pub.

L. 102-166, 105 Stat. 1071).

      Here, Hall alleges that she was discriminated against because of her

pregnancy. Furthermore, Hall alleges that she was discriminated against in exactly

the same way as alleged in her EEOC charge—she was denied a light duty

accommodation and was forced to take unpaid leave because of her pregnancy.

Therefore, claims related to Hall’s second pregnancy could reasonably be expected

to grow from her initial EEOC charge. Accordingly, Dollar General’s motion is due

to be denied as to any claims that may result from Hall’s second pregnancy.


                                     Page 15 of 16
         Case 2:20-cv-00012-LSC Document 39 Filed 12/16/20 Page 16 of 16




   IV.      CONCLUSION

      For the reasons stated above, Dollar General’s Motion for Judgment on the

Pleadings is due to be terminated as moot in part, granted in part, and denied in part.

An order consistent with this memorandum will be entered contemporaneously

herewith.

      DONE and ORDERED on December 16, 2020.


                                               _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                                202892




                                    Page 16 of 16
